DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the amendment filed 4/12/2022. 

Status of Claims
Claims 1-4, 6, 8, 12-14, 17, 20 are pending; of which claims 1-4, 6, 8, 12-14, 17, 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Andy M. Han, Reg. No. 60,266 on 6/17/2022.

The application has been amended as follows:

Claim 1. (currently amended) A method, comprising:
	transmitting, by a processor of an apparatus, an initial non-access stratum (NAS) message to a communication entity of a 5th Generation (5G) mobile network;
	receiving, by the processor, a message from the communication entity responsive to the transmitting, the message comprising [[an]] additional 5G security information; and
	using, by the processor, the additional 5G security information in a security mode control procedure,
	wherein the additional 5G security information is comprised in an information element (IE) including a horizontal derivation parameter (HDP),
	wherein at least one of a plurality of bits of the IE indicates whether derivation of a key for an Access and Mobility management Function (KAMF) is required, and
	wherein the at least one of the plurality of bits of the IE is a least significant bit (LSB) in an octet.

Claim 14. (currently amended) An apparatus, comprising:
	a transceiver which, during operation, wirelessly communicates with a communication entity of a 5th Generation (5G) mobile network; and
	a processor coupled to the transceiver such that, during operation, the processor performs operations comprising:
	transmitting, via the transceiver, an initial non-access stratum (NAS) message to the communication entity of the 5G mobile network;
	receiving, via the transceiver, a message from the communication entity responsive to the transmitting, the message comprising additional 5G security information; and
	using the additional 5G security information in a security mode control procedure,
	wherein the additional 5G security information is comprised in an information element (IE) including a horizontal derivation parameter (HDP),
	wherein at least one of a plurality of bits of the IE indicates whether derivation of a key for an Access and Mobility management Function (KAMF) is required, and
	wherein the at least one of the plurality of bits of the IE is a least significant bit (LSB) in an octet.

Claim 17. (currently amended) The apparatus of Claim [[16]] 14, wherein a first part of the IE identifying the additional 5G information is included in the IE, and wherein a second part of the IE includes information of a length of the IE.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the current invention as amended by the applicant, especially the limitations of “receiving, by the processor, a message from the communication entity responsive to the transmitting, the message comprising additional 5G security information;”, “wherein the additional 5G security information is comprised in an information element (IE) including a horizontal derivation parameter (HDP), wherein at least one of a plurality of bits of the IE indicates whether derivation of a key for an Access and Mobility management Function (KAMF) is required, and wherein the at least one of the plurality of bits of the IE is a least significant bit (LSB) in an octet”, as in claim 1, as well as corresponding subject matter in claim 14.  For the purposes of clarification, the Examiner notes that it is specifically the bit which indicates whether derivation of the key is required which must be the least significant bit in an octet.
The nearest prior art of record, 3GPP TS 24.501, teaches the Non-Access Stratum protocol for 5G systems, including sending an initial non-access stratum message to a communication entity of a 5G network (e.g. page 47-48 section 5.3.1.1), and receiving a message comprising additional 5G security information which is used in a security mode control procedure (e.g. page 57 section 5.4.1.1, page 66-67 section 5.4.2.3, page 175 section 8.2.25.1).
However, 3GPP TS 24.501 does not explicitly teach nor fairly suggest incorporating a horizontal derivation parameter (HDP), nor a bit which indicates whether derivation of a key for an Access and Mobility management Function (KAMF) is required, much less wherein said bit is a least significant bit.
Ericsson (Update to clause 6.7.2; ngKSI and ABBA, 3GPP TSG WG3 (Security) Meeting #91bis, S3-181760) teaches providing a security parameter information element comprising an HDP, said HDP comprising at least one of a plurality of bits which indicates whether derivation of a key for an Access and Mobility management Function (KAMF) is required (e.g. page 2 paragraph 2, page 3 paragraph 6).
However, Ericsson does not explicitly teach nor fairly suggest wherein the at least one of the plurality of bits of the IE is a least significant bit (LSB) in an octet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491